DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-28 and 31 directed to Species A and B non-elected without traverse.  Accordingly, claims 22-28 and 31 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a device for securing knots with a base section, a top section, a living hinge, a grabber, grabber surfaces, a grabber notch, a connector, a connector plate, connector surfaces, a connector hinge, a cover, a cover plate, and a cover ring connected to an outer edge of the cover plate to overcome the prior art.  The prior art references do not disclose the specific relationship between a base section and components, a top section and components, and a living hinge as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components grabbers, living hinges, connector hinges, notches, plates, connecting surfaces, covers, cover housings/rings, and snap surfaces are known to be used in the lace fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677